CANTY, J.
(dissenting).
I cannot concur in that part of the foregoing opinion which states that the insolvency of the vendee, and knowledge by him of that fact at the time of the purchase, is not, taken alone, sufficient evidence of an intent on his part not to pay for the goods. If he was hopelessly insolvent, and knew that fact, it is sufficient evidence of such intent. And if he was insolvent, but not hopelessly so, that, with slight additional circumstances, will constitute sufficient evidence of such intent.